Case: 14-20676      Document: 00513167877         Page: 1    Date Filed: 08/25/2015




                          REVISED August 25, 2015

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                              August 10, 2015
                                      No. 14-20676
                                                                               Lyle W. Cayce
                                                                                    Clerk
ENSCO OFFSHORE COMPANY, as Owner of the modu ENSCO 74 for
Exoneration from or Limitation of Liability,

                                   Plaintiff-Appellee

v.

M/V SATILLA,

                                   Defendant

KRISTEN GEHARD JEBSEN SKIPSREDERI AS; SKS OBO & TANKERS AS,

                                   Claimants-Appellants


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-2838


Before DAVIS, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       This case arises from the tanker vessel M/T SKS SATILLA (“SATILLA”),
alliding with the unmarked and submerged wreck of the ENSCO 74, a jack-up
drilling rig that was lost during Hurricane Ike.              In the aftermath of the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20676    Document: 00513167877     Page: 2   Date Filed: 08/25/2015



                                 No. 14-20676
hurricane, ENSCO 74’s owner and operator, Plaintiff Ensco Offshore Co.
(“Ensco”), discovered that the rig was no longer moored in the Gulf of Mexico.
Ensco timely searched for the rig using aerial searches of the Gulf of Mexico
and subsea sonar searches within the estimated drift path of the rig. These
search efforts proved unsuccessful, and Ensco concluded its search. Later
evidence showed that within ten hours of Hurricane Ike’s passage, the ENSCO
74 had traveled 100.9 miles west-northwest, capsized, and came to rest in 115
feet of water in the South Sabine Point Lightering Area, approximately 65
miles south of Galveston, Texas. The SATILLA allided with the wreck at this
location approximately six months later, causing substantial damage to the
SATILLA.
      Ensco filed a limitation of liability proceeding in federal court pursuant
to 46 U.S.C. §§ 30501–12. All claims were settled except for those asserted by
the owners and operators of the SATILLA—SKS OBO & Tankers AS, and
Kristen Gehard Jebsen Skipsrederi AS (collectively, “Claimants”). Claimants
asserted that Ensco was liable under 33 U.S.C. § 409 for failure to mark the
wrecked ENSCO 74. The case proceeded to a bench trial. After all parties put
on the majority of their evidence and the Claimants rested their case, the
district court granted Ensco’s motion for judgment based on its finding that
Ensco conducted a full, diligent, and good-faith search for ENSCO 74, but was
unable to find it. Claimants timely appealed.
      Having carefully considered the pertinent portions of the record in light
of the parties’ briefs and oral arguments, we hold that Claimants have not
demonstrated that the district court reversibly erred in entering judgment in
favor of Ensco.
      Claimants’ primary argument is that the district court applied an
incorrect legal standard in making its factual finding that Ensco conducted a
full, good-faith search. The district court followed our relevant precedent on
                                       2
     Case: 14-20676      Document: 00513167877        Page: 3     Date Filed: 08/25/2015



                                     No. 14-20676
the application of this standard, and Claimants have failed to show reversible
error by the district court. See Nunley v. M/V Dauntless Colocotronis (Nunley
II), 863 F.2d 1190, 1196–97 (5th Cir. 1989); Nunley v. M/V Dauntless
Colocotronis (Nunley I), 727 F.2d 455, 459–60, 462–63 (5th Cir. 1984) (en banc);
Allied Chem. Corp. v. Hess Tankship Co., 661 F.2d 1044, 1061 (5th Cir. Unit A
Nov. 1981). Claimants contend that the district court should have placed
greater weight on the fact that Ensco did not search in the area where ENSCO
74 ultimately rested, because that is an area where the wrecked rig would
constitute a hazard to navigation. While we now know that Ensco would have
found the rig had it searched in the South Sabine Point Lightering Area, we
cannot conclude that the district court committed reversible error in finding,
based on the evidence presented at trial, that the search Ensco did conduct was
full, diligent, and in good faith.
       We also find no reversible error based on Claimants’ other main
argument, that the district court erred under § 409 by requiring them to prove
as part of their case in chief that Ensco did not conduct a full, good-faith search.
Even assuming Claimants are correct that a full, good-faith search is a defense
to liability under § 409 to be proven by the owner of the wreck, the district
court affirmatively found that Ensco conducted a full, good-faith search after
Ensco put on the majority of its evidence, including expert testimony. Thus,
in light of the district court’s particular finding in this case, it is not
determinative to the outcome of this appeal whether this element is properly
part of the Claimants’ case or Ensco’s case. 1
      AFFIRMED.




      1  To the extent that Claimants contend the district court erred by entering judgment
before the completion of the trial, they have not shown reversible error. Claimants do not
allege that there is any evidence they would have presented but were unable to.
                                            3